On Rehearing.
[En Banc. June 25, 1910.]
Per Curiam.
A hearing en banc was granted in this cause and the same has been argued by the appellant before the full court. While a majority of the court have voted to adhere to the department decision, it has deemed it best to notice again the contention of the appellant to the effect that cthe department erred in holding that the appellant sued originally as administrator, solely, and not as guardian ad litem of his then minor children. Since the argument, we have again consulted the record on this point and are unable to find that any proper steps were taken to make these children parties while they remained minors, or that they have inter-pleaded or otherwise appeared in the action since they reached the age of majority. We emphasize this point so that the judgment appealed from may not be treated as a bar to any action these children in their individual capacities may deem fit to bring against the respondent.
The judgment will stand affirmed.